UNITED STATES, Appellee

                                    v.

                    Ocean T. ROSE, Lance Corporal
                     U.S. Marine Corps, Appellant

                              No. 05-0521

                       Crim. App. No. 200101327

       United States Court of Appeals for the Armed Forces

                       Argued December 8, 2005

                     Decided September 27, 2006

PER CURIAM. CRAWFORD, J., filed a separate opinion concurring
in the result.

                                 Counsel

For Appellant:    Lieutenant Brian L. Mizer, JAGC, USNR (argued).

For Appellee: Major Kevin C. Harris, USMC (argued); Commander
Charles N. Purnell, JAGC, USN (on brief).

Military Judge:   Frank A. Delzompo


       This opinion is subject to revision before final publication.
United States v. Rose, No. 05-0521/MC


       PER CURIAM:

       The petition for grant of review of the decision of the

United States Navy-Marine Corps Court of Criminal Appeals was

granted on the following issues:

       (1)   WHETHER THE ORDER DIRECTING APPELLANT TO RECEIVE
             ANTHRAX VACCINE ADSORBED ON MARCH 29, 2000, WAS
             UNLAWFUL.
       (2)   WHETHER APPELLANT’S DUE PROCESS RIGHT TO TIMELY REVIEW
             HAS BEEN DENIED.1

       In light of this Court’s opinion in United States v.

Kisala, __ M.J. __ (C.A.A.F. 2006), we hold that the order

directing Appellant to receive the anthrax vaccine was a lawful

order which he disobeyed in violation of Article 90, Uniform

Code of Military Justice (UCMJ).2           Additionally, in light of our

opinions in United States v. Moreno, 63 M.J. 129 (C.A.A.F.

2006), and United States v. Allison, 63 M.J. 365 (C.A.A.F.

2006), this Court holds that even if Appellant was denied his

due process right to speedy review and appeal, that error is

harmless beyond a reasonable doubt and no relief is warranted.

       Accordingly, the decision of the United States Navy-Marine

Corps Court of Criminal Appeals is affirmed.




1
    United States v. Rose, 61 M.J. 480 (C.A.A.F. 2005).
2
    10 U.S.C. § 890 (2000).

                                        2
United States v. Rose, No. 05-0521


     CRAWFORD, Judge (concurring in the result):

     I agree with the affirmance of the findings and sentence.

I dissociate myself, however, from this Court’s analysis of

appellate delay.   This Court’s analysis and conclusion are based

on a prospective rule set forth in United States v. Allison, 63

M.J. 365 (C.A.A.F. 2006) (citing United States v. Moreno, 63

M.J. 129 (C.A.A.F. 2006)), and its misapplication of the Barker

v. Wingo, 407 U.S. 514 (1972), test.   See Moreno, 63 M.J. at 144

(Crawford, J., concurring in part and dissenting in part).